IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,264




EX PARTE JESSE BENAVIDES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2001CR0493 IN THE 187TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded no contest to sexual
assault, and originally received seven years’ deferred adjudication community supervision.  His guilt
was later adjudicated, and he was sentenced to twenty years’ imprisonment. 
            Applicant contends that he has newly discovered evidence of actual innocence.  The trial
court held a habeas hearing, and has entered findings of fact and conclusions of law, recommending
that relief be granted.   We order that this application be filed and set for submission to determine
whether the newly discovered evidence presented at the habeas hearing is sufficient, when balanced
against the “old” inculpatory evidence, to unquestionably establish Applicant’s innocence.  The
parties shall brief this issue.
            It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 60 days of the date of this order, a
supplemental transcript containing: a confirmation that Applicant is represented by counsel; the order
appointing counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with this
Court on or before February 9, 2010.
 
Filed: December 9, 2009
Do not publish